Citation Nr: 1732278	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.   

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was later transferred to the VA RO in Seattle, Washington.  

In April 2016, the Veteran testified before the Board in a videoconference hearing convened at the RO.  A transcript of the hearing is included in the record.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  In June 2017, the Board offered the Veteran a new hearing before a VLJ currently with the Board.  In July 2017, the Veteran declined the offer.  See 38 C.F.R. § 20.707 (2016).  

The issues regarding hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 3, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal regarding service connection for sleep apnea was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, on March 3, 2016, the Veteran withdrew his appeal of the RO's denial of service connection for sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal as to entitlement to service connection for sleep apnea is dismissed.


REMAND

A remand is warranted for additional medical inquiry into the claims to service connection for hearing loss and tinnitus. 

The Veteran underwent VA audiological examination in August 2009.  The results indicated that, under VA guidelines, the Veteran had normal hearing in the right ear and hearing loss disability in his left ear.  See 38 C.F.R. § 3.385.  The Veteran also underwent three private audiology examinations during the appeal period.  A July 2009 audiology report indicates that the Veteran may have a hearing loss disability in the right ear, but normal hearing in the left ear.  An April 2010 letter from a private hearing instrument specialist notes diagnoses of hearing loss and tinnitus and contains an opinion relating the two problems to service.  But the report is not accompanied by an audiogram evidencing hearing loss disability under 38 C.F.R. § 3.385.  Further, a March 2013 private examination report indicates normal hearing in both ears, but is accompanied by an opinion stating that the Veteran's hearing disability was probably due to noise exposure during service.  In sum, the evidence is not clear if the Veteran has a hearing loss disability under 38 C.F.R. § 3.385.  A new examination should therefore be provided to him.  

Accordingly, the case is REMANDED for the following action:

1.   Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any hearing and/or tinnitus disorders.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran have tinnitus, and/or hearing loss disability under 38 C.F.R. § 3.385?

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or higher) that any hearing loss and/or tinnitus is related to service?

In answering this question, please address the evidence documenting the Veteran's noise exposure during service as an aircraft mechanic; the March and November 1979 audiogram reports and reports of medical examination and history which indicate normal hearing; and the April 2010 and March 2013 private reports which indicate that recent hearing problems are due to noise exposure during service.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the December 2013 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided with another SSOC.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


